Orbie Winningham, father, and Walter Winningham, grand-father, of Olen Douglas Winningham, eight years of age, filed a petition for writ of habeas corpus in behalf of Olen Douglas Winningham on September 13, 1944. It was alleged that the said Olen Douglas Winningham was illegally held and restrained of his liberty in the State Orphanage at Helena, Okla. A hearing to show cause was had on the petition on September 21, 1944. A response to the order to show cause was filed by the Attorney General. At the hearing it was agreed that the case would be submitted on the petition and response, and that the parties would take up the question of the modification of an order made by the county judge of Comanche county committing said juvenile. Nothing further has been filed in this case and the motion to dismiss the petition as requested in the response of the Attorney General is sustained, and the petition dismissed, for the reason that the petition for writ of habeas corpus should have first been presented to the district court of the county where said juvenile is being held under restraint.